Citation Nr: 0122878	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-39 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

3.  Entitlement to service connection for infertility.

4.  Entitlement to service connection for an undiagnosed 
illness as the result of exposure to lead, depleted uranium, 
RF radiation, and water from an underground storage area.

5.  Evaluation of cervical myofascial syndrome, evaluated as 
10 percent disabling from February 12, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1988 and from May 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Des 
Moines, Iowa, where subsequent rating decisions denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran served two periods of active duty from June 
1984 to March 1988 and from May 1990 to February 1993.

2.  The veteran had hemorrhoids that preexisted his periods 
of military service.

3.  The veteran's preexisting hemorrhoids did not undergo 
permanent worsening during either period of service.

4.  The veteran developed symptoms of a gastrointestinal (GI) 
disorder after service in Southwest Asia in 1991.

5.  The veteran has had continual symptoms of a GI disorder 
since 1991 that have been treated by the use of prescription 
medications.


CONCLUSIONS OF LAW

1.  The veteran's hemorrhoids were not incurred in, or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).

2.  An undiagnosed gastrointestinal disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117(a), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hemorrhoids

A.  Background

The veteran served on active duty with the Air Force from 
June 1984 to March 1988 and with the Army from May 1990 to 
February 1993.  Service medical records (SMRs) for the 
veteran's Air Force service show that he gave a history of 
piles/rectal disease at the time of his entry physical 
examination in March 1984.  A notation on the Report of 
Medical History by the examiner shows that the veteran 
described minor itching of the anus at times.  The physical 
examination did not include any findings of hemorrhoids.  A 
July 1985 physical examination, conducted to certify the 
veteran for overseas service, found no evidence of 
hemorrhoids.  Subsequent clinical entries reflect that the 
veteran was evaluated for hemorrhoids in December 1985 and 
January 1986, to include sigmoidoscopy in January 1986.  
There was no evidence of hemorrhoids.  There was no 
separation examination for the first period of service.

The SMRs for the veteran's Army service reflect that his 
December 1989 entrance physical examination recorded a 
history of piles/rectal disease.  The examiner recorded on 
the medical history that the veteran had hemorrhoids in the 
Air Force but no signs or symptoms.  There were no 
hemorrhoids at the time of the examination.  The remainder of 
the Army records do not contain any evaluation or treatment 
for hemorrhoids.  The veteran underwent medical board 
proceedings for shin splints and was eventually given a 
discharge for physical disability for that condition.  The 
medical board noted a number of complaints from the veteran 
but there was no mention of hemorrhoids.  There was no 
physical examination at the time of discharge.

The veteran submitted his current claim for disability 
benefits in February 1993.  He was afforded a VA general 
medical examination in March 1993.  The examiner reported 
that the veteran's hemorrhoids were "quiet."  A diagnosis 
of hemorrhoids by history was provided.  A similar diagnosis 
was provided from another VA examination dated in October 
1993.  The veteran underwent several additional VA 
examinations in 1994.  No findings of hemorrhoids were 
reported and no diagnosis of hemorrhoids was made.

Associated with the claims file are VA outpatient treatment 
records for the period from May 1992 to October 1994 (which 
includes several SMR entries).  An entry dated in November 
1993 shows that the veteran complained of bleeding 
hemorrhoids.  He was provided with suppositories.  Another 
entry, dated in March 1993, noted that the veteran used 
suppositories for his hemorrhoids.  A final entry, dated in 
September 1994, noted that the veteran had a "problem" with 
hemorrhoids.

A Social Security Administration (SSA) disability examination 
made no mention of hemorrhoids in May 1995.  The same is true 
of VA examinations provided in 1995.

The veteran testified at a hearing at the RO in March 1996.  
He reported that he had had hemorrhoids since he was a child.  
(Transcript p. 6).  He said that he was treated for them 
while in the Air Force and was told that he had no internal 
hemorrhoids.  He felt that his hemorrhoids were aggravated as 
a result of his service in Southwest Asia.  The veteran 
further testified that he was treated by VA after service and 
provided suppositories.  He did not receive any treatment 
"as such" in the Army but obtained ointment as necessary.  
He also said that he had never had surgery for his 
hemorrhoids.  (Transcript p. 14).

The veteran was afforded a VA examination in April 1996.  He 
reported that he had received treatment for his hemorrhoids 
in the 1980's.  He reported no further problems until 
Operation Desert Storm.  The veteran said that he had to take 
sitz baths every morning and use Anusol every day.  He said 
his hemorrhoids were painful on occasion when they would 
swell.  He only rarely had blood on toilet paper.  Physical 
examination reported three external hemorrhoids that were 
slightly inflamed.  The diagnosis was external hemorrhoids.

Subsequent to the April 1996 VA examination, the veteran was 
afforded multiple VA examinations in 1997 and 1999.  There 
was no complaint of hemorrhoids noted and no diagnosis of the 
condition.  Also, additional VA outpatient treatment records, 
from VA medical centers (VAMC) in Topeka, Kansas, and Omaha, 
Nebraska, for the period from April 1995 to August 1999 were 
associated with the claims file.  There were no entries 
reflecting complaints or treatment relating to hemorrhoids.  
There were no entries that noted continued use of 
suppositories or other such remedies.  Moreover, the veteran 
submitted a number of written statements in support of his 
various claims during that same period.  He did not refer to 
any additional treatment or problems associated with his 
hemorrhoids.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000). 

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of pre-service existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b))).  Finally, 
there are certain disorders that are deemed to have 
preexisted service when residuals are first noted in service 
even though there was no evidence of the antecedent active 
disease during service.  Such residuals include hemorrhoidal 
tags or tabs.  38 C.F.R. § 3.303(c).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2000).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

In this case, the veteran's hemorrhoids were reported at the 
time he entered service in June 1984.  He even listed 
treatment for the condition with a private physician.  
Although not found on physical examination, the record 
clearly indicates that he had hemorrhoids before service.  
Subsequently prepared evidence makes it clear, as does the 
meaning of 38 C.F.R. § 3.303(c), that hemorrhoids may be 
quiescent for periods of time and therefore not discernable 
on examination, such as at his entry examination.  Even when 
the veteran reported having problems at times during his 
first period of service and he was evaluated for hemorrhoids 
in 1985 and 1986, there was no clinical evidence of 
hemorrhoids.  This was so even after a sigmoidoscopy.  As 
with the first period of service, the veteran's hemorrhoids 
were reported by him as a preexisting condition at the time 
of his December 1989 Army entrance physical examination.  
Nevertheless, as with the first period of service, no 
hemorrhoids were shown clinically during service.  Finally, 
the veteran testified in March 1996 that he had had 
hemorrhoids since he was a child, and he has never alleged 
that the condition did not exist prior to his initial period 
of service in 1984.  In light of this evidence, the Board 
finds that the presumption of soundness is not for 
application in this case as the evidence of record, and the 
intent of 38 C.F.R. § 3.303(c), provides a basis for 
concluding that the presumption has been rebutted.  Vanerson, 
12 Vet. App. at 259; see also Harris v. West, 203 F.3d. 1347, 
1350 (Fed. Cir. 2000) (the provisions of 38 C.F.R. 
§ 3.304(b)(2) permit the finder of fact to consider records 
made 'prior to, during or subsequent to service' concerning 
the inception of the disease).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.606(a).  This presumption of aggravation 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996); see also Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened).

There is no objective evidence to show that the veteran's 
hemorrhoids underwent a worsening during either period of 
service.  He was evaluated during his first period of service 
and not found to have any internal hemorrhoids, only perianal 
irritation.  There is no evidence of complaints or treatment 
for hemorrhoids during his second period of service.  Post-
service records reflect periodic exacerbations of his 
condition as reflected by VA clinical entries dated in 
November 1993, March 1994, and September 1994.  

The veteran alleges that he suffered from increased symptoms 
during his deployment to Operation Desert Storm.  The Board 
notes that the veteran related that he took sitz baths on a 
daily basis at the time of his April 1996 VA examination, 
some three years after service.  He did not mention this at 
the time of either of his 1993 VA examinations conducted 
within a year after his discharge from service.  He also made 
no mention of this at his March 1996 hearing.  In fact, he 
provided very little in the way of testimony regarding any 
ongoing problems with his hemorrhoids after service.  The 
only allegation made by the veteran was that he felt that his 
hemorrhoids were aggravated by his service in Operation 
Desert Storm.

In that regard, the evidence of record does not support a 
finding that the veteran engaged in combat, per se, during 
his service in Operation Desert Storm.  Rather, he served as 
a tank mechanic for a unit which in turn was actively 
involved in combat operations as per a report from U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)).  

The Board has considered service connection under 38 C.F.R. § 
3.304(d) (2000), which relates to injuries suffered during 
combat service.  See also 38 U.S.C.A. § 1154(b) (West 1991).  
The provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) serve to assist the veteran in establishing the 
incurrence of a certain injury or disability in service.  
They do not serve to establish service connection for the 
claimed disability.

In this case the issue is whether the veteran's preexisting 
condition was permanently aggravated during service.  Even 
assuming arguendo that the veteran could be deemed to have 
engaged in combat during Operation Desert Storm, it would 
still only go to show that he experienced symptomatology 
associated with his hemorrhoids.  It would not establish that 
any such symptoms continued beyond his deployment, or even 
after service, or that a permanent worsening of a preexisting 
condition occurred.  The salient point to be made is that 
contemporaneous SMRs do not document any continued problems 
with hemorrhoids.  The VA examinations in 1993 were negative 
for any findings that would reflect evidence of a worsening 
of his condition.  Indeed, the SMRs and the noticeable lack 
of objective findings of hemorrhoids strongly suggest that he 
did not experience a recurrence of hemorrhoids in service 
that required medical attention for a worsening problem.  The 
objective medical evidence of record plainly does not 
demonstrate that the veteran experienced any problems greater 
than what might be characterized as a temporary flare-up of 
his hemorrhoids.  Beverly, 9 Vet. App. at 405.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting service connection for hemorrhoids.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2000).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA has recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45620-32. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if his/her application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such proof of service, type of benefit sought, or 
status of the appellant, to complete the application.  

Newly codified 38 U.S.C.A. § 5103, requires that certain 
notices be provided by the Secretary when in receipt of a 
complete or substantially complete application.  The purpose 
of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2001).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.  

In regard to the duty to provide notice, the veteran 
submitted his original claim for compensation benefits for 
hemorrhoids in February 1993.  He was afforded a VA 
examination in March 1993.  His service medical records were 
received and a second VA examination was provided in October 
1993.  His claim was denied in January 1994 and notice of the 
denial and the reason and bases for the denial transmitted in 
January 1994.  The veteran submitted his notice of 
disagreement in March 1994. 

The veteran submitted numerous lay statements and was 
afforded several VA examinations, as well as disability 
examinations by the State of Iowa.  Congressional inquiries 
were addressed that responded to questions and concerns 
raised by the veteran in regard to his disability claim.

The veteran was notified in the statement of the case issued 
in October 1995 of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on service connection for hemorrhoids.  A 
subsequent rating decision, dated in September 1997, and 
supplemental statements of the case issued in July 1996, 
September 1997, November 1998, December 1999, and April 2000 
all addressed the status of the claim, the evidence 
developed, and the reasons and bases for the continued denial 
of the claim.  

The veteran indicated treatment from private sources, 
primarily in regard to unrelated issues.  However, the RO 
sought all such records and obtained them.  Requests were 
made to obtain any clinical records that might exist from two 
Army hospitals identified by the veteran.  Both facilities 
provided negative responses to the requests.  The veteran was 
advised of this outcome.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has submitted 
numerous lay statements in response to the notice provided as 
well several items of medical evidence to support his claim.  
All records identified by the veteran were either obtained, 
or notice provided to the veteran that they did not exist.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA.

The duty to assist claimants in obtaining evidence under the 
VCAA is codified under 38 U.S.C.A. § 5103A (West Supp. 2001) 
and established by regulation at 38 C.F.R. § 3.159(c)-(e).  
66 Fed. Reg. 45630-32.  This section of the VCAA and new 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits or examinations are required in order to properly 
adjudicate a claim.  However, in this case there is no 
outstanding evidence to be obtained, either by the VA or the 
veteran.  The veteran's SMRs for both periods of service have 
been obtained.  All private treatment records identified by 
the veteran have been obtained.  VA treatment records for the 
period from 1993 to 1999, from VAMCs in Topeka and Omaha have 
been obtained and associated with the claims folder.  The 
veteran has been afforded numerous VA examinations during the 
years 1993 to 1999.  He has also been afforded examinations 
for disability by the State of Iowa with those examination 
reports also of record.

The veteran indicated that he had received emergency care at 
a private medical facility and the records were obtained on 
his behalf.  In addition, requests were made for possible 
clinical records in existence at two Army hospitals.  Both 
facilities replied that there were no clinical records 
available and the veteran was advised of this fact on each 
occasion.

The veteran testified at a hearing in March 1996 regarding 
his claim.  He did not identify any other sources of evidence 
that would support his claim.  Nor did the veteran identify 
any other sources of evidence at any later point in the 
development of his claim, at least none pertinent to the 
issue of service connection for hemorrhoids. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty to assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand of this 
service connection claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's decision not to remand the case to the RO.  However, 
as indicated in the above discussion, the veteran has been 
afforded the rights and notices required under the VCAA and 
the newly promulgated duty to assist regulations.  The 
evidence has been developed and weighed.  Accordingly, for 
the reasons stated above in the analysis of the application 
of the VCAA and new duty to assist regulations, the Board 
concludes that the veteran would not be prejudiced by the 
Board's actions on this issue.

II.  Service Connection for GI Disorder

A.  Background

In this case, the SMRs reflect that the veteran was treated 
for complaints related to stomach complaints assessed as flu 
in December 1991.  He was then treated in July 1992 for 
complaints of an upset stomach with an equivocal assessment 
of possible flu symptoms.  In December 1992, the veteran was 
found to have a possible globus reaction that was likely 
related to acid reflux, possibly secondary to a hiatal 
hernia.  He was prescribed medications for his symptoms.  A 
second entry, also dated in December 1992, reported that the 
veteran had a globus reaction but had good results with 
Raglan.  He was to continue on the medication and return to 
the clinic in six months, however, he was discharged in 
February 1993.  The medical evaluations associated with his 
discharge for shin splints made no reference to any type of 
GI complaints.

Subsequent to service, the veteran continually complained of 
GI distress that has required treatment by means of 
prescription medications.  VA outpatient treatment entries 
from 1993 to 1998 noted multiple episodes of treatment for 
heartburn, or GI distress.  Later entries noted that the 
veteran was prescribed Zantac and Ranitidine for his 
symptoms.  The veteran was afforded a VA GI examination in 
December 1997.  The examiner noted a history of dysphagia 
dating back to 1992.  An upper GI series at that time was 
interpreted as normal.  The diagnoses were esophageal reflux 
and hiatal hernia by history only and gastroesophageal reflex 
disease (GERD) by history only.  

The veteran complained of constant heartburn at a January 
1999 VA examination.  The examiner opined that the veteran's 
complaints of chest pain were probably related to GERD.

The veteran testified at his hearing in March 1996 that he 
was diagnosed with a hiatal hernia in service and prescribed 
Raglan.  After service he was prescribed Zantac by VA 
physicians.  He acknowledged that VA physicians were not sure 
that he had a hiatal hernia.  He still experienced GI 
symptoms and continued to receive medications for his 
symptoms.

The veteran submitted additional statements wherein he 
maintained that he first experienced his GI problems after 
service in Southwest Asia and that he continued to experience 
symptoms up to the present.  As noted above, VA outpatient 
treatment records confirmed continued use of prescription 
medications to treat his symptoms.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including ulcers, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, there need only be 
evidence (1) that the claimant is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

In reviewing the evidence of record, the Board finds that the 
veteran has exhibited continuous symptoms since at least 
1991.  His symptoms have not been diagnosed as of this time.  
Although a diagnosis of hiatal hernia was raised in service, 
subsequent VA examinations have not confirmed a diagnosis for 
the veteran's GI complaints.  In this regard the veteran has 
satisfied the criteria for service connection under 38 C.F.R. 
§ 3.317 for a chronic undiagnosed condition.  The question is 
whether the symptoms have manifested themselves to a degree 
of 10 percent or more.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  

Hiatal hernia disabilities are evaluated using the criteria 
found under Diagnostic Code 7346.  38 C.F.R. § 4.115 (2000).  
Under that diagnostic code, a 30 percent disability 
evaluation is warranted where there is persistently recurring 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is for application with two or more of the 
symptoms for the 30 percent evaluation of less severity.

The Board find's that the veteran's symptomatology has met 
the criteria for a 10 percent rating under Diagnostic Code 
7346 within the presumptive period.  He has persistently 
recurring epigastric distress with dysphagia, regurgitation 
and occasional substernal pain that requires continued 
prescription medication.  The veteran's constellation of 
symptoms have been noted on several VA examinations but no 
diagnosis has been provided.  Because the symptoms of the 
veteran's GI disorder have been manifested to a degree of 10 
percent, he satisfies the criteria for service connection for 
a GI disorder as an undiagnosed illness.  38 C.F.R. § 3.317.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a GI disorder is granted.


REMAND

As noted above, the VCAA was enacted during the pendency of 
this appeal.  In addition, duty to assist regulations, based 
on the VCAA, were promulgated with an effective date, for the 
most part, of November 9, 2000 (certain regulations 
pertaining to reopening of prior final decisions are 
effective for claims filed after August 29, 2001).  The VCAA 
and duty to assist regulations, with the exceptions as noted, 
are applicable to the remaining issues on appeal.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the claim for a higher rating for cervical 
myofascial syndrome was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
as an appeal from the original rating of 10 percent.  This 
requires consideration of whether a higher rating is 
warranted at any point since the award of service connection.  
Fenderson, supra.  

The veteran was initially granted service connection for mild 
cervical myofascial syndrome in January 1994.  He was 
assigned a noncompensable disability rating.  He submitted 
his notice of disagreement in March 1994.  His disability 
rating was increased to 10 percent in September 1997, with an 
effective date as of the date of claim in February 1993.

The Board notes that the veteran was afforded a VA 
examination in January 1999 that provided findings regarding 
an examination of the cervical spine.  However, no 
diagnosis/impression/assessment regarding the veteran's 
cervical spine disability was provided.  The last VA 
examination prior to this to examine the veteran's cervical 
spine was in December 1997.

The Board finds that the medical evidence of record is too 
stale to provide a fair assessment of the veteran's current 
level of disability.  Accordingly, upon remand the veteran 
must be afforded a thorough and contemporaneous medical 
examination.   See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (Fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one). 

A review of the veteran's SMRs reflects that three semen 
samples were analyzed in May 1992, June 1992, and December 
1992, respectively.  A urology consultation, dated in 
February 1993 found that the veteran was an "infertile 
male."  No etiology of the condition was provided and the 
veteran was discharged from service for a medical disability 
involving shin splints soon after this consultation.  The 
January 1994 rating decision, while acknowledging the finding 
of infertility in service in February 1993, denied service 
connection on the basis that the infertility was not shown to 
have its inception in service.  

In his March 1994 notice of disagreement, the veteran related 
his infertility to his exposure to depleted uranium.  The 
veteran's initial disagreement was overlooked at the time of 
the October 1995 statement of the case.   However, the issue 
was later re-adjudicated and denied.  The veteran then 
perfected an appeal of that denial in December 1998.

The veteran was afforded a VA genito-urinary (GU) examination 
in December 1995 to evaluate his infertility.  The examiner 
noted that the veteran reported having undergone semen 
analyses in the past; however, he was unable to locate the 
reports of such analyses in the records available during the 
VA examination.  The examiner was unable to provide any type 
of meaningful findings regarding this issue because of the 
missing records.  

There is a clear finding of infertility in service.  The 
results of the December 1995 examination are inadequate to 
fairly and properly adjudicate the veteran's claim.  
Moreover, the veteran has related his infertility to exposure 
to depleted uranium.  Accordingly, a new examination, with a 
thorough review of the claims folder, is required under the 
VCAA and duty to assist regulations. 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured. 

2.  The veteran should then be afforded 
appropriate VA examinations to assess 
the current level of his cervical 
myofascial disability and to evaluate 
his remaining claims of service 
connection.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  Findings should be 
made so that pertinent rating criteria 
may be applied.  The claims folder and a 
copy of this remand should be provided 
to the examiners prior to the 
examinations.  All opinions should be 
supported by the evidence of the record 
and the examiner should specifically 
refer to the medical principles and 
evidentiary record relied on in forming 
opinions.

As to the veteran's cervical spine 
disability, the examiner should identify 
each functional debility legitimately 
experienced by the veteran due to 
service-connected disability and provide 
findings that take into account all 
functional impairments, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (2000); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With regard to the infertility and 
undiagnosed illness claims, the examiner 
is requested to express an opinion as to:  
1) whether the veteran is infertile; and, 
2) whether it is as least as likely as 
not that any infertility is related to 
service.  If there are any objective 
medical indications that the veteran is 
suffering from problems associated with 
exposure to lead, depleted uranium, RF 
radiation, or contaminated water, the 
examiner should provide details about the 
onset, frequency, duration and severity 
of the veteran's complaints, and should 
discuss what precipitates and relieves 
them.  It should then be determined, 
based on a review of symptoms, physical 
findings, and any necessary laboratory 
tests, whether any problem is 
attributable to any known diagnostic 
entity or entities.  All necessary 
testing should be performed.  
Examinations by appropriate specialists 
should be conducted with regard to any of 
the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot 
be attributed to a known clinical 
diagnosis.  The examiner(s) should 
consider that symptom-based 
"diagnoses," including, but not limited 
to, myalgia, arthralgia, and headache, 
are not considered known diagnostic 
entities for compensation purposes.  The 
final report of the examination(s) should 
set forth a list of diagnosed conditions, 
and a separate list of any symptoms, 
abnormal physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.

3.  The RO should review the reports of 
any examination to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If not, the 
report(s) should be returned for 
necessary corrective action, as 
appropriate.

4.  Thereafter, the RO should re-
adjudicate these claims.  The RO should 
also determine whether staged ratings 
are warranted under Fenderson for the 
veteran's cervical myofascial syndrome.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



